            Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 1 of 25


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA

10
         GEORGE AVALOS,                                             Case No. 1:21-cv-00538-NONE-SAB
11
                         Plaintiff,                                 FINDINGS AND RECOMMENDATIONS
12                                                                  RECOMMENDING GRANTING
                v.                                                  PLAINTIFF’S MOTION FOR DEFAULT
13                                                                  JUDGMENT
         GURDIP SINGH SANDHU,
14                                                                  (ECF No. 8)
                         Defendant.
15                                                                  OBJECTIONS DUE WITHIN FOURTEEN
                                                                    DAYS
16

17                                                               I.

18                                                    INTRODUCTION

19             Currently before the Court is Plaintiff George Avalos’s (“Plaintiff”) motion for default
                                                1
20 judgment filed on June 18, 2021. (ECF No. 8.) On July 21, 2021, the Court held a hearing on

21 the motion for default judgment, at which no appearances were made on behalf of Defendant

22 Gurdip Singh Sandhu (“Defendant”). Having considered the moving papers, the declarations

23 and exhibits attached thereto, arguments presented at the July 21, 2021 hearing and the

24 nonappearance of Defendant, as well as the Court’s file, the Court issues the following findings

25 and recommendations recommending granting Plaintiff’s motion for default judgment.

26 / / /
27
     1
         All references to pagination of specific documents pertain to those as indicated on the upper right corners via the
28 CM/ECF electronic court docketing system.


                                                                1
         Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 2 of 25


 1                                                   II.

 2                                           BACKGROUND

 3          A.     Procedural History

 4          Plaintiff filed this action on March 30, 2021. (ECF No. 1.) Defendant was served with a

 5 summons on April 15, 2021, and the executed summons was filed with the Court on April 19,

 6 2021. (ECF No. 5.)

 7          No Defendant filed an answer, responsive pleading, or otherwise appeared in this action.

 8 On May 7, 2021, Plaintiff filed a request for entry of default against Defendant. (ECF No. 6.)

 9 On May 7, 2021, default was entered against Defendant. (ECF No. 7.) On June 18, 2021,

10 Plaintiff file the motion for default judgment that is currently before the Court. (ECF No. 8.) By

11 minute order on June 21, 2021, the motion was reset before the undersigned for hearing on July

12 21, 2021. (ECF No. 9.) On July 21, 2021, the Court held a hearing via videoconference, with

13 the courtroom open to the public. Counsel Osman M. Taher appeared via video on behalf of

14 Plaintiff. Nobody appeared on behalf of Defendant in person nor on the public access telephone

15 line, despite the courtroom being open to the public.

16          B.     Plaintiff’s Allegations

17          Plaintiff bring this action against Defendant alleging violation of the Americans with

18 Disabilities Act of 1990, 42 U.S.C. § 12181, et seq., as amended by the ADA Amendments Act

19 of 2008 (P.L. 110-325) (the “ADA”), and California’s Unruh Civil Rights Act, California Civil
20 Code § 51, et seq. (the “Unruh Act”). (Compl., ECF No. 1; Pl.’s Mem. P. & A. Supp. Appl.

21 Default J. (“Mem.”), ECF No. 8-1.) Plaintiff, an adult California resident, is substantially

22 limited in performing one or more major life activities, including but not limited to: walking,

23 standing, ambulating, and sitting. (Compl. ¶ 1.) As a result of these disabilities, Plaintiff relies

24 on mobility devices, including at times a wheelchair, to ambulate. (Id.) Plaintiff qualifies as

25 member of a protected class under the ADA, and the regulations implementing the ADA as set

26 forth at 28 C.F.R. §§ 36.101 et seq. (Id.) Prior to the filing of this action and at the time of his
27 visit to Defendant’s facility prior to instituting this action, Plaintiff suffered from a “qualified

28 disability” under the ADA, and is also a holder of a Disabled Person Parking Placard. (Id.)


                                                     2
           Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 3 of 25


 1          On February 20, 2021, Defendant, an individual, owned the property located at 770 North

 2 Porter Road, Porterville, California, 93257 (the “Property”), upon which Save Center 4 (the

 3 “Business”) is located. (Compl. ¶ 2.) Plaintiff alleges Defendant currently owns the property,

 4 and that the Business is a store open to the public, and is a “place of public accommodation” as

 5 that term is defined by 42 U.S.C. § 12181(7). (Compl. ¶ 4.)

 6          On February 20, 2021, Plaintiff went to the Business for the dual purpose of purchasing a

 7 beverage and to confirm that the Business, as a public place of accommodation, is accessible to

 8 persons with disabilities within the meaning of federal and state law. (Compl. ¶ 9.) Although

 9 parking spaces were one of the facilities reserved for patrons, thee were no designated parking

10 spaces available for persons with disabilities that complied with the 2010 Americans with

11 Disabilities Act Accessibility Guidelines (“ADAAG”) on such date.                 (Compl. ¶ 10.)

12 Specifically, instead of having architectural barrier free facilities for patrons with disabilities,

13 Defendant’s facility had barriers that included: (A) a built up curb ramp that projected from the

14 sidewalk and into the access aisle, and the curb ramp was in excess of the maximum grade

15 allowed by ADAAG specifications (§§ 406.1, 406.5, 502.4); (B) an accessible parking space that

16 did not contain compliant accessible parking signage (§ 502.6); and (C) an accessible parking

17 area that was not adequately marked (§§ 502.2, 502.3.3). (Compl. ¶ 11.)

18          Due to the architectural barriers in violation of the ADA and ADAAG specifications, the

19 parking, paths of travel, and demarcated accessible spaces at the Property, were inaccessible.
20 (Compl. ¶ 12.) Parking spaces are one of the facilities, privileges, and advantages reserved by

21 Defendant to persons at the Property serving the Business. (Compl. ¶ 13.)

22          Because Defendant owns the Property, a place of public accommodation, Plaintiff alleges

23 he is responsible for the violations of the ADA that exist in the parking area and accessible

24 routes that connect the facility’s entrance that serve customers to the Business. (Compl. ¶ 14.)

25 Plaintiff alleges he would like to return to the Business but is dissuaded from doing so because of

26 a lack of compliant facilities, and once made accessible, would like to patronize the Business
27 again without fear of discrimination. (Mem. 6.)

28 / / /


                                                     3
           Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 4 of 25


 1            C.       Relief Sought

 2            Plaintiff sought the following relief in the complaint: (1) a preliminary and permanent

 3 injunction enjoining Defendant from further violations of the ADA, and Unruch Act, with

 4 respect to its operation of the Business and Property; (2) an award of actual damages and

 5 statutory damages of not less than $4,000 per violation pursuant to the Unruh Act; (3) an

 6 additional award of $4,000 as deterrence damages for each violation pursuant to Johnson v.

 7 Guedoir, 218 F. Supp. 3d 1096 (E.D. Cal. 2016);2 and (4) for reasonable attorneys’ fees,

 8 expenses, and costs, pursuant to 42 U.S.C. § 12205; California Civil Code § 52. (Mem. 6-7.)

 9                                                             III.

10                             LEGAL STANDARD FOR DEFAULT JUDGMENT

11            “Our starting point is the general rule that default judgments are ordinarily disfavored,” as

12 “[c]ases should be decided upon their merits whenever reasonably possible.” NewGen, LLC v.

13 Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir. 2016) (quoting Eitel v. McCool, 782 F.2d 1470, 1472

14 (9th Cir. 1986)). Pursuant to Federal Rules of Civil Procedure 55, obtaining a default judgment is

15 a two-step process. Entry of default is appropriate as to any party against whom a judgment for

16 affirmative relief is sought that has failed to plead or otherwise defend as provided by the Federal

17 Rules of Civil Procedure and where that fact is made to appear by affidavit or otherwise. Fed. R.

18 Civ. P. 55(a). After entry of default, a plaintiff can seek entry of default judgment. Fed. R. Civ. P.

19 55(b). Federal Rule of Civil Procedure 55(b)(2) provides the framework for the Court to enter a
20 default judgment:

21            (b) Entering a Default Judgment.
22                     (2) By the Court. In all other cases, the party must apply to the court for a
                       default judgment. A default judgment may be entered against a minor or
23                     incompetent person only if represented by a general guardian, conservator,
                       or other like fiduciary who has appeared. If the party against whom a
24                     default judgment is sought has appeared personally or by a representative,
                       that party or its representative must be served with written notice of the
25                     application at least 7 days before the hearing. The court may conduct
                       hearings or make referrals--preserving any federal statutory right to a jury
26
27   2
       As the Court finds below, while Plaintiff passingly refers to additional deterrence fees of $4,000 requested in the
     complaint, it does not appear Plaintiff has moved for such fees in the filed motion for default judgment, and the
28   Court recommends only awarding the base statutory fees and no additional deterrence fees.


                                                               4
         Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 5 of 25


 1                  trial--when, to enter or effectuate judgment, it needs to:

 2                          (A) conduct an accounting;

 3                          (B) determine the amount of damages;

 4                          (C) establish the truth of any allegation by evidence; or

 5                          (D) investigate any other matter.

 6 Fed. R. Civ. P. 55.

 7          The decision to grant a motion for entry of default judgment is within the discretion of the

 8 court. PepsiCo, Inc. v. California Security Cans, 238 F.Supp. 1172, 1174 (C.D. Cal. 2002). The

 9 Ninth Circuit has set forth the following seven factors (the “Eitel factors”) that the Court may

10 consider in exercising its discretion:

11          (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff's substantive
            claim, (3) the sufficiency of the complaint, (4) the sum of money at stake in the
12          action; (5) the possibility of a dispute concerning material facts; (6) whether the
            default was due to excusable neglect, and (7) the strong policy underlying the Federal
13          Rules of Civil Procedure favoring decisions on the merits.

14 Eitel, 782 F.2d at 1471-72.

15          Generally, once default has been entered, “the factual allegations of the complaint, except

16 those relating to damages, will be taken as true.” Garamendi v. Henin, 683 F.3d 1069, 1080 (9th

17 Cir. 2012) (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)); see also Fed.

18 R. Civ. P. 8(b)(6) (“An allegation--other than one relating to the amount of damages--is admitted if

19 a responsive pleading is required and the allegation is not denied.”). Accordingly, the amount of
20 damages must be proven at an evidentiary hearing or through other means. Microsoft Corp. v.

21 Nop, 549 F.Supp.2d 1233, 1236 (E.D. Cal. 2008). Additionally, “necessary facts not contained in

22 the pleadings, and claims which are legally insufficient, are not established by default.” Cripps v.

23 Life Ins. Co. of North America, 980 F.2d 1261, 1267 (9th Cir. 1992) (internal citation omitted).

24 The relief sought must not be different in kind or exceed the amount that is demanded in the

25 pleadings. Fed. R. Civ. P. 54(c).

26                                                     IV.

27                                              DISCUSSION

28          The Court first determines whether the Court properly has jurisdiction in this matter, and


                                                       5
         Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 6 of 25


 1 then turns to the Eitel factors to determine whether default judgment should be entered.

 2          A.      Jurisdiction

 3          1.      Subject Matter Jurisdiction

 4          Federal courts are courts of limited jurisdiction and their power to adjudicate is limited to

 5 that granted by Congress. U.S v. Sumner, 226 F.3d 1005, 1009 (9th Cir. 2000). Pursuant to 28

 6 U.S.C. § 1331, federal courts have original jurisdiction over “all civil actions arising under the

 7 Constitution, laws, or treaties of the United States.’ “A case ‘arises under’ federal law either

 8 where federal law creates the cause of action or where the vindication of a right under state law

 9 necessarily turns on some construction of federal law.” Republican Party of Guam v. Gutierrez,

10 277 F.3d 1086, 1088 (9th Cir. 2002) (internal punctuation omitted) (quoting Franchise Tax Bd.

11 v. Construction Laborers Vacation Trust, 463 U.S. 1, 8–9 (1983) (citations omitted)). “[T]he

12 presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded complaint

13 rule,’ which provides that federal jurisdiction exists only when a federal question is presented on

14 the face of the plaintiff’s properly pleaded complaint.” Republican Party of Guam, 277 F.3d at

15 1089 (citations omitted).

16          Plaintiff brings this action alleging violations of the Americans with Disabilities Act of

17 1990, 42 U.S.C. § 12101, et seq. Therefore, the Court has original jurisdiction under 28 U.S.C. §

18 1331. In addition, the Court has supplemental jurisdiction under 28 U.S.C. § 1367 for Plaintiff’s

19 related state law claims brought under California’s Unruh Civil Rights Act, California Civil
20 Code § 51, et seq.

21          2.      Service of Process on Defendant

22          As a general rule, the Court considers the adequacy of service of process before

23 evaluating the merits of a motion for default judgment. See J & J Sports Prods., Inc. v. Singh,

24 No. 1:13-CV-1453-LJO-BAM, 2014 WL 1665014, at *2 (E.D. Cal. Apr. 23, 2014); Penpower

25 Tech. Ltd. v. S.P.C. Tech., 627 F. Supp. 2d 1083, 1088 (N.D. Cal. 2008); Mason v. Genisco

26 Tech. Corp., 960 F.2d 849, 851 (9th Cir. 1992) (stating that if party “failed to serve [defendant]
27 in the earlier action, the default judgment is void and has no res judicata effect in this action.”).

28 A person may be served by “delivering a copy of the summons and of the complaint to the


                                                      6
         Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 7 of 25


 1 individual personally.” Fed. R. Civ. P. 4(e)(2)(A).

 2          The executed summons was returned to the Court on April 19, 2021, and the affidavit of

 3 service demonstrates that Defendant Gurdip Singh Sandhu was served by personally delivering

 4 copies of the summons and complaint on April 15, 2021, at 3758 E. Adams, Fresno, California,

 5 93725. (ECF No. 5.) The Court thus finds service has been effectuated on Defendant in this

 6 matter and shall now proceed to consideration of whether the Eitel factors weigh in favor of

 7 granting Plaintiff’s motion for default judgment.

 8          B.     The Eitel Factors Weigh in Favor of Granting Default Judgment

 9          The Court finds that consideration of the Eitel factors weighs in favor of granting default

10 judgment in favor of Plaintiff.

11          1.     Prejudice to Plaintiff if Default Judgment is Not Granted

12          Plaintiff filed this action on March 30, 2021, and Defendant was served on April 15,

13 2021. (ECF Nos. 1, 5.) If default judgment is not entered, Plaintiff, a disabled individual, is

14 effectively denied a remedy for the violations of the disability statutes alleged until such time as

15 the Defendant in this action decides to appear in the litigation, which may never occur.

16 Defendant has not filed an answer, a motion to dismiss, or otherwise appeared in the action;

17 Defendant failed to file any opposition to the instant motion for default judgment; and failed to

18 make an appearance at the July 21, 2021 hearing held on the instant motion. (ECF No. 11.)

19          For these reasons, the Court finds Plaintiff would be substantially prejudiced if default

20 judgment is not granted and finds this Eitel factor weighs in favor of granting default judgment

21 in favor of Plaintiff. See Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1007 (C.D. Cal. 2014).

22          2.     The Merits of Plaintiff’s Substantive Claims and Sufficiency of Complaint

23          The second and third Eitel factors instruct the Court to evaluate the merits of the

24 substantive claims alleged in the complaint as well as the sufficiency of the complaint itself. It is

25 appropriate for the Court to analyze these two factors together. AMUR Equip. Fin., Inc. v. CHD

26 Transp. Inc., No. 117CV00416AWISKO, 2017 WL 5477379, at *5 (E.D. Cal. Nov. 15, 2017);
27 F.D.I.C. v. Quest, F.S., Inc., No. SACV 10-00710 DOC, 2011 WL 2560428, at *2 (C.D. Cal. June

28 27, 2011). In doing so, the Court looks to the complaint to determine if the allegations contained


                                                     7
         Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 8 of 25


 1 within are sufficient to state a claim for the relief sought. Danning v. Lavine, 572 F.2d 1386, 1388

 2 (9th Cir. 1978).

 3          a.      Americans with Disabilities Act

 4          One of the purposes of the ADA is “to provide clear, strong, consistent, enforceable

 5 standards addressing discrimination against individuals with disabilities.”              42 U.S.C. §

 6 12101(b)(2). “Congress enacted the statute on the premise that discrimination against the disabled

 7 is ‘most often the product, not of invidious animus, but rather the thoughtlessness and

 8 indifference—of benign neglect.’ ” Cohen v. City of Culver City, 754 F.3d 690, 694 (9th Cir.

 9 2014) (quoting Alexander v. Choate, 469 U.S. 287, 295 (1985)). “Therefore, the ADA proscribes

10 not only ‘obviously exclusionary conduct,’ but also ‘more subtle forms of discrimination—such as

11 difficult-to-navigate restrooms and hard-to-open doors—that interfere with disabled individuals’

12 full and equal enjoyment’ of public places and accommodations.”              Cohen, 754 F.3d at 694

13 (quoting Chapman v. Pier 1 Imps. (U.S.) Inc., 631 F.3d 939, 945 (9th Cir.2011)). “An ADA

14 plaintiff suffers a legally cognizable injury under the ADA if he is ‘discriminated against on the

15 basis of disability in the full and equal enjoyment of the goods, services, [or] facilities . . . of any

16 place of public accommodation.’ ” Chapman, 631 F.3d at 952 (quoting 42 U.S.C. § 12182(a))

17 (alteration in original).

18          “To prevail on a Title III discrimination claim, the plaintiff must show that (1) she is

19 disabled within the meaning of the ADA; (2) the defendant is a private entity that owns, leases, or
20 operates a place of public accommodation; and (3) the plaintiff was denied public accommodations

21 by the defendant because of her disability.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th

22 Cir. 2007) (citing 42 U.S.C. §§ 12182(a)-(b)). Discrimination under the ADA is defined to include

23 “a failure to remove architectural barriers, . . . in existing facilities, . . . where such removal is

24 readily achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv). To state a claim for discrimination under the

25 ADA because of denial of public accommodations due to “the presence of architectural barriers in

26 an existing facility, a plaintiff must allege and prove that: ‘(1) the existing facility at the
27 defendant’s place of business presents an architectural barrier prohibited under the ADA, and (2)

28 the removal of the barrier is readily achievable.’ ” Hubbard v. 7-Eleven, Inc., 433 F. Supp. 2d


                                                      8
          Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 9 of 25


 1 1134, 1138 (S.D. Cal. 2006) (quoting Parr v. L & L Drive-Inn Rest., 96 F. Supp. 2d 1065, 1085

 2 (D. Haw. 2000)); see also Wyatt v. Ralphs Grocery Co., 65 F. App’x 589, 590 (9th Cir. 2003).

 3          i.      Plaintiff has Established he is Disabled under the ADA

 4          Plaintiff must allege that he is disabled under the ADA. Molski, 481 F.3d at 730. The

 5 ADA defines disability as “a physical or mental impairment that substantially limits one or more

 6 major life activities.”     42 U.S.C. § 12102(1)(A).        Major life activities include walking and

 7 standing. 42 U.S.C. § 12102(2)(A). Plaintiff alleges he is substantially limited in performing one

 8 or more major life activities, including but not limited to: walking, standing, ambulating, and

 9 sitting; that he relies on mobility devices, including at times a wheelchair, to ambulate; that he

10 qualifies as member of a protected class under the ADA, and the regulations implementing the

11 ADA; and that he suffers from a “qualified disability” under the ADA, and is also a holder of a

12 Disabled Person Parking Placard. (Compl. ¶ 1.) Plaintiff further submits a declaration attesting

13 that his circulatory and cardiovascular systems are impaired, and as a result he is subject to falls, is

14 unsteady on his feet, cannot walk for any significant distance without have to periodically rest, and

15 often relies on mobility devices. (Decl. George Avalos Supp. Pl.’s Appl. Default J. (“Avalos

16 Decl.”) ¶ 2, ECF No. 8-4.) Plaintiff also declares that physical barriers that affect him the most are

17 those related to travel and that grasping certain objects create an unnecessary danger of falling.

18 (Avalos Decl. ¶ 3.) Specific barriers that affect Plaintiff are lack of: accessible routes to and from

19 entrances, accessible routes inside facilities, accessible parking, handrails and support, and wide
20 enough doorways. (Id.) In addition to being dangerous for because of the danger of falling, these

21 types of barriers also affect Plaintiff’s ability to use either a cane, rollator, or wheelchair if he tries

22 to gain access. (Id.)

23          Taking the allegations in the complaint, as further attested to in Plaintiff’s declaration, as

24 true for purposes of default judgment, Plaintiff has adequately established this element of his ADA

25 discrimination claim.

26          ii.     Plaintiff has Established Defendant Owns, Operates, or Leases a Public
                    Accommodation
27

28          Plaintiff must allege that the Defendant “owns, leases (or leases to), or operates a place of


                                                       9
        Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 10 of 25


 1 public accommodation.” 42 U.S.C. § 12182(a); Molski, 481 F.3d at 730.

 2         Plaintiff proffers that the “subject property is a business that is expressly identified as a

 3 place of public accommodation, citing 42 U.S.C. § 12181(7)(B). (Mem. 9.) This section provides

 4 that the following private entities are considered public accommodations: “a restaurant, bar, or

 5 other establishment serving food or drink.” 42 U.S.C. § 12181(7)(B). Plaintiff alleges he visited

 6 the Business to purchase a beverage, and in fact attaches a receipt demonstrating he did in fact

 7 purchase a beverage on February 20, 2021. (See Ex. 3, ECF No. 8-5 at 4; Avalos Decl. ¶¶ 4, 7.)

 8 Plaintiff’s counsel performed a public records search to determine the ownership of the Property,

 9 attaches the results of such search, and declares that counsel has determined Defendant owns the

10 Property. (Decl. Joseph R. Manning, Jr. Supp. Pl.’s Appl. Default J. ¶ 3 (“Manning Decl.”), ECF

11 No. 8-3; Ex. 4, ECF No. 8-6 at 1-3.)

12         The Court finds Plaintiff has sufficiently alleged that the Defendant owns or operates a

13 place of public accommodation, for purposes of default judgment.

14         iii.    Plaintiff was Denied Public Accommodations due to an Architectural Barrier

15         Plaintiff must allege and prove that he was denied public accommodations by a defendant

16 because of his disability. Molski, 481 F.3d at 730. Here, Plaintiff may establish such denial by

17 demonstrating the facility presents an architectural barrier prohibited under the ADA, and the

18 removal of the barrier is readily achievable. Hubbard, 433 F. Supp. 2d at 1138.

19         1)      Architectural Barrier

20         Congress entrusted the Attorney General with promulgating the implementing regulations

21 for Title III. Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1080 (9th Cir. 2004) (citing 42

22 U.S.C. § 12186(b)). Congress provided that these implementing regulations must be consistent

23 with the minimum guidelines issued by the Architectural and Transportation Barriers Compliance

24 Board, which issued its final ADA Accessibility Guidelines for Buildings and Facilities

25 (“ADAAG”) in 1991. Id. (citing 42 U.S.C. § 12186(c); 36 C.F.R. Pt. 1191, App. A). The

26 Attorney General adopted the ADAAG as the “Standards for Accessible Design,” and they lay out
27 the technical structural requirements of places of public accommodation and are applicable during

28 the design, construction, and alteration of such facilities. Id. (citing 28 C.F.R. Pt. 36, App. A).


                                                   10
            Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 11 of 25


 1 “Whether a facility is ‘readily accessible’ is defined, in part, by the ADA Accessibility

 2 Guidelines.” Chapman, 631 F.3d at 945.

 3             Plaintiff alleges he experienced a built-up curb ramp that projected from the sidewalk and

 4 into the access aisle in violation of ADAAG § 406.5; that the slope of the curb ramp was in excess

 5 of the maximum grade allowed in violation of ADAAG §§ 406.1 & 502.4; an accessible parking

 6 space did not contain compliant accessible parking signage in violation of ADAAG § 502.6; and

 7 an accessible parking area was not adequately marked in violation of ADAAG §§ 502.2 &

 8 502.3.3.3 (Mem. 10; Compl. ¶ 11; see also Ex. 3, ECF No. 8-5 at 2-3.) Plaintiff alleges these are

 9 violations of the law as a public accommodation must maintain in operable working condition

10 those features of its facilities and equipment that are required to be readily accessible to and usable

11 by persons with disabilities, 28 C.F.R. § 36.211(a) (“A public accommodation shall maintain in

12 operable working condition those features of facilities and equipment that are required to be

13 readily accessible to and usable by persons with disabilities by the Act or this part”); and

14 Defendant has failed to make alterations in a manner, to the maximum feasible extent, so that the

15 portion of the facility are readily accessible and usable to persons with disabilities, and specifically

16 those that require the use of wheelchairs, 42 U.S.C. § 12183(a)(2).4 (Mem. 10.)

17
     3
         The ADAAG guidelines are available at
18 https://www.ada.gov/regs2010/2010ADAStandards/2010ADAStandards_prt.pdf (last accessed July 19, 2021).
     “Curb ramps and the flared sides of curb ramps shall be located so that they do not project into vehicular traffic
19 lanes, parking spaces, or parking access aisles.” ADAAG § 406.5 (2010). “Curb ramps on accessible routes shall
     comply with 406, 405.2 through 405.5, and 405.10.” ADAAG § 406.1 (2010). “Parking spaces and access aisles
20 serving them shall comply with 302. Access aisles shall be at the same level as the parking spaces they serve.
     Changes in level are not permitted.” ADAAG § 502.4 (2010). “Parking space identification signs shall include the
21 International Symbol of Accessibility complying with 703.7.2.1 . . . Signs shall be 60 inches (1525 mm) minimum
     above the finish floor or ground surface measured to the bottom of the sign.” ADAAG § 502.6 (2010). “Car
22   parking spaces shall be 96 inches (2440 mm) wide minimum and van parking spaces shall be 132 inches (3350 mm)
     wide minimum, shall be marked to define the width, and shall have an adjacent access aisle complying with 502.3.”
23   ADAAG § 502.2 (2010). “Access aisles shall be marked so as to discourage parking in them.” ADAAG § 502.3.3
     (2010).
24   4
         This section provides:
25             [W]ith respect to a facility or part thereof that is altered by, on behalf of, or for the use of an
               establishment in a manner that affects or could affect the usability of the facility or part thereof, a
26             failure to make alterations in such a manner that, to the maximum extent feasible, the altered
               portions of the facility are readily accessible to and usable by individuals with disabilities,
27             including individuals who use wheelchairs. Where the entity is undertaking an alteration that
               affects or could affect usability of or access to an area of the facility containing a primary function,
28             the entity shall also make the alterations in such a manner that, to the maximum extent feasible,


                                                                 11
         Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 12 of 25


 1           The Court notes that even on default judgment in ADA cases, plaintiffs often present the

 2 results of an investigation by an independent consultant, such as a construction expert that takes

 3 measurements, in support of the claim that there is an architectural barrier. Nonetheless, taking the

 4 allegations as true for purposes of default judgment as presented by Plaintiff in his complaint and

 5 supported by declarations, and based on the applicable laws and regulations, the Court finds

 6 Plaintiff has sufficiently alleged and demonstrated the presence of architectural barriers present at

 7 the Property and Business which violate the ADA.

 8           2)       Whether Removal of the Architectural Barrier is Readily Achievable

 9           Removal of an architectural barrier is “readily achievable” if it is “easily accomplishable

10 and able to be carried out without much difficulty or expense.” 42 U.S.C § 12181(9). Factors to

11 be considered in determining whether such removal is readily achievable include: “(A) the nature

12 and cost of the action needed under this chapter; (B) the overall financial resources of the facility

13 or facilities involved in the action; the number of persons employed at such facility; the effect on

14 expenses and resources, or the impact otherwise of such action upon the operation of the facility;

15 (C) the overall financial resources of the covered entity; the overall size of the business of a

16 covered entity with respect to the number of its employees; the number, type, and location of its

17 facilities; and (D) the type of operation or operations of the covered entity, including the

18 composition, structure, and functions of the workforce of such entity; the geographic separateness,

19 administrative or fiscal relationship of the facility or facilities in question to the covered entity.”
20 Id. Federal regulations provide examples of readily achievable steps to remove barriers including:

21 installing ramps, making curb cuts in sidewalks and entrances, widening doors, eliminating a

22 turnstile or providing an alternative accessible path, and creating designated accessible parking

23 spaces, among other examples. 28 C.F.R. § 36.304(b).

24
             the path of travel to the altered area and the bathrooms, telephones, and drinking fountains serving
25           the altered area, are readily accessible to and usable by individuals with disabilities where such
             alterations to the path of travel or the bathrooms, telephones, and drinking fountains serving the
26           altered area are not disproportionate to the overall alterations in terms of cost and scope (as
             determined        under        criteria     established     by     the       Attorney      General).
27
     42 U.S.C. § 12183(a)(2).
28


                                                             12
         Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 13 of 25


 1          Plaintiff argues that the question of whether removal of a barrier is readily achievable is an

 2 affirmative defense that is waived unless raised, Wilson v. Haria & Gogri Corp., 479 F. Supp. 2d

 3 1127, 1133 n.7 (E.D. Cal. 2007), and that where a defendant fails to appear and answer in an

 4 action, a plaintiff’s allegation in the complaint regarding the achievability of barrier removal is

 5 sufficient to establish that removal of the barrier is readily achievable in a default judgment setting,

 6 Vogel, 992 F. Supp. 2d at 1011. (Mem. 10-11.) The Court agrees.

 7          The Ninth Circuit has not decided whether the plaintiff or defendant carries the burden of

 8 proving that removal of an architectural barrier is readily achievable, and the majority of district

 9 courts in the circuit have applied the Tenth Circuit’s burden-shifting framework developed in

10 Colorado Cross Disability Coal. v. Hermanson Family Ltd. P’ship I, 264 F.3d 999 (10th Cir.

11 2001). See Moore v. Robinson Oil Corp., 588 F. App’x 528, 530 (9th Cir. 2014); Vogel, 992 F.

12 Supp. 2d at 1010; Ngoc Lam Che v. Boatman-Jacklin, Inc., No. 18-CV-02060-NC, 2019 WL

13 3767451, at *2 (N.D. Cal. Aug. 9, 2019). Under the Tenth Circuit’s framework, the plaintiff bears

14 the initial burden of production to present evidence that a suggested method of barrier removal is

15 readily achievable, and then the burden shifts to the defendant who bears the ultimate burden of

16 persuasion regarding the affirmative defense that the suggested method is not readily achievable.

17 Vogel, 992 F. Supp. 2d at 1010 (citing Colorado Cross, 264 F.3d at 1006).

18          Plaintiff alleges that the Defendants have failed to maintain the features required to provide

19 ready access to persons with disabilities, and that the barriers identified are easily removed without
20 undue difficulty or expense. (Compl. ¶¶ 24, 25, 26.) Plaintiff specifically alleges these are the

21 type of barriers identified by the Department of Justice as presumably readily achievable to

22 remove, and that in fact, these barriers are readily achievable to remove.              (Id. at ¶ 26.)

23 Additionally, Plaintiff argues there are numerous alternative accommodations that Defendants

24 could make that would provide a greater level of access if complete removal were not achievable.

25 (Id.)

26          Plaintiff’s allegation that the removal of the barriers is readily achievable is sufficient to

27 satisfy his burden of production for purposes of default judgment. See Vogel, 992 F. Supp. 2d at

28 1011 (allegation that removal of barrier readily achievable sufficient for default judgment);


                                                     13
         Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 14 of 25


 1 Johnson v. Hall, No. 2:11-CV-2817-GEB-JFM, 2012 WL 1604715, at *3 (E.D. Cal. May 7, 2012)

 2 (same); Johnson v. Beahm, No. 2:11-CV-0294-MCE-JFM, 2011 WL 5508893, at *3 (E.D. Cal.

 3 Nov. 8, 2011) (same). Defendant has failed to meet their burden because they have failed to

 4 appear and present any defense in this matter.

 5          For purposes of default judgment, the Court accepts Plaintiff’s allegations as true and finds

 6 Plaintiff has sufficiently established that removal of the architectural barriers he encountered is

 7 readily achievable.

 8          b.      California State Law Claims

 9          Plaintiff also brings a state law claim for violation of the California’s Unruh Civil Rights

10 Act. (Compl. ¶¶ 31-34.) The Unruh Act provides that “[a]ll persons within the jurisdiction of this

11 state are free and equal, and no matter what their . . . disability . . . are entitled to the full and equal

12 accommodations, advantages, facilities, privileges, or services in all business establishments of

13 every kind whatsoever.” Cal. Civ. Code § 51(a). Unlike the ADA, the Unruh Act permits the

14 recovery of monetary damages, in the form of actual and treble damages, at a statutory minimum

15 of at least $4,000.00 per violation. Cal. Civ. Code § 52(a); Molski v. M.J. Cable, Inc., 481 F.3d

16 724, 731 (9th Cir. 2007); Vogel, 992 F. Supp. 2d at 1011. After passage of the ADA in 1990, the

17 Unruh Civil Rights Act was amended to provide that a violation of the ADA constitutes a violation

18 of the Unruh Civil Rights Act. Pickern v. Best W. Timber Cove Lodge Marina Resort, 194 F.

19 Supp. 2d 1128, 1131 (E.D. Cal. 2002); Cal. Civ. Code § 54.1(d) (“A violation of the right of an
20 individual under the Americans with Disabilities Act of 1990 . . . also constitutes a violation of this

21 section.”).

22          As Plaintiff has stated a cause of action entitling him to relief under the ADA, Plaintiff has

23 also stated a claim entitling him to relief under the Unruh Act. See Vogel, 992 F. Supp. 2d at

24 1011-12; Villegas v. Beverly Corner, LLC, No. 216CV07651CASSSX, 2017 WL 3605345, at *5

25 (C.D. Cal. Aug. 18, 2017); Johnson v. Singh, No. 2:10-CV-2547 KJM JFM, 2011 WL 2709365, at

26 *1–4 (E.D. Cal. July 11, 2011). For all of the above stated reasons, the Court finds the second and
27 third Eitel factors weigh in favor of granting default judgment in favor of Plaintiff on the ADA

28 claim and the Unruh Civil Rights Act claim.


                                                       14
        Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 15 of 25


 1         3.      The Sum of Money at Stake in the Action

 2         The sum of money at stake in this action also weighs in favor of granting default

 3 judgment. Default judgment is disfavored where large amounts of money are involved, or the

 4 award would be unreasonable in light of the defendant’s actions. G & G Closed Circuit Events,

 5 LLC v. Nguyen, No. 3:11-cv-06340-JW, 2012 WL 2339699, at *2 (N.D. Cal. May 30, 2012);

 6 PepsiCo, Inc. v. California Sec. Cans, 238 F. Supp. 2d 1172, 1176 (C.D. Cal. 2002) (“Under the

 7 third Eitel factor, the court must consider the amount of money at stake in relation to the

 8 seriousness of Defendant’s conduct.”).     In addition to injunctive relief, Plaintiff is seeking

 9 statutory damages in the amount of $4,000.00, attorneys’ fees in the amount of $3,675.00, and

10 costs of $538.00, for a total award of $8,213.00. (Compl. 8-9; Mem. 15-16; Ex. 5, ECF No. 8-7

11 at 2.) This is not an excessive amount of money, nor does it seem unreasonable in light of the

12 allegations contained in the complaint. See Vogel, 992 F. Supp. 2d at 1012 (citing Moore v.

13 Cisneros, No. 1:12–cv–00188 LJO SKO, 2012 WL 6523017, *4 (E.D. Cal. Dec. 13, 2012)

14 (noting an award of $10,119.70 on default judgment in ADA discrimination case was “not a

15 relatively large sum of money, nor d[id] it appear unreasonable”)); Johnson v. Huynh, No. CIV

16 S–08–1189 JAM DAD, 2009 WL 2777021, *2 (E.D. Cal. Aug. 27, 2009) (holding injunctive

17 relief and an award of $12,000.00 for ADA violations on default judgment was “relatively small

18 award of damages”).

19         As noted above, in one section of the motion, Plaintiff restates the relief sought in the

20 complaint, including a request for “[a]n additional award of $4,000 as deterrence damages for

21 each violation,” in addition to the base amount of $4,000 in statutory fees under the Unruh Act.

22 (Mem. 6-7.) It appears based on all of the filings that Plaintiff is not seeking the additional

23 deterrence fees.

24         Specifically, the subsection addressing the Unruh Act only expressly states that “[i]n the

25 present matter, the Plaintiff is asking for one statutory minimum penalty assessment[] of

26 $4,000.00 pursuant to California Civil Code § 52, and the actual attorney fees and costs that he
27 has incurred in the amount of $4,213.00.” (Mem. 11.) In the subsection addressing the Eitel

28 factor of the “sum of money at stake,” Plaintiff states he is seeking a total of $8,213.00, which


                                                   15
        Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 16 of 25


 1 does not include the extra sum of $4,000 in deterrence statutory fees. (Mem. 12.) Plaintiff’s

 2 proposed order/judgment attached to the motion for default judgment does not include the

 3 separate deterrence fee of $4,000.00, but rather only the single statutory fee of $4,000.00. (ECF

 4 No. 8-8 at 2.) Plaintiff concludes the motion with the statement requesting the Court issue the

 5 “proposed judgment.” (Mem. 16.)

 6          Based on all of the above facts, and notice provided to the Defendant in the service of the

 7 motion for default judgment, the Court finds it appropriate only to award the base statutory fee of

 8 $4,000.00, and not any additional deterrence statutory fee.

 9          For these reasons, the Court finds this Eitel factor weighs in favor of granting default

10 judgment in favor of Plaintiff against Defendants.

11          4.     The Possibility of a Dispute Concerning Material Facts

12          The next Eitel factor considers the possibility of dispute concerning material facts. As

13 discussed above, Plaintiff has sufficiently alleged disability discrimination under the ADA and the

14 Unruh Act by demonstrating his encountering of architectural barriers at the Property and

15 Business. Defendant has failed to appear and therefore has admitted all material facts alleged in

16 Plaintiff’s complaint. See Garamendi, 683 F.3d at 1080; PepsiCo, Inc. v. California Sec. Cans,

17 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002) (“Upon entry of default, all well-pleaded facts in the

18 complaint are taken as true, except those relating to damages.”). As the Court found above,

19 Defendant was properly served and failed to appear. Thus, there is no possibility of dispute
20 regarding the material facts due to the factual allegations in the complaint being taken as true upon

21 Defendant’s default.

22          Accordingly, the Court finds this Eitel factor weighs in favor of granting default judgment

23 in favor of Plaintiff against Defendant.

24          5.     Whether the Default Was Due to Excusable Neglect

25          Defendant has failed to file a responsive pleading or otherwise appear in the action. IN

26 addition to the summons and complaint, Defendant was served with the request for entry of default
27

28


                                                    16
          Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 17 of 25


 1 as well as the motion for default judgment. (ECF Nos. 6 at 5; 8-9 at 1-2.)5 Defendant did not file

 2 any opposition to the motion for default judgment and did not make an appearance at the hearing

 3 on the motion for default judgment. Given these facts, there is no indication or evidence that the

 4 failure to respond was due to excusable neglect. See Shanghai Automation Instrument Co. v.

 5 Kuei, 194 F. Supp. 2d 995, 1005 (N.D. Cal. 2001) (“The default of defendant . . . cannot be

 6 attributed to excusable neglect. All were properly served with the Complaint, the notice of entry

 7 of default, as well as the papers in support of the instant motion.”).

 8            Accordingly, the Court finds this Eitel factor weighs in favor of granting default judgment

 9 in favor of Plaintiff against Defendant.

10            6.      The Strong Policy Underlying the Federal Rules of Civil Procedure Favoring
                      Decisions on the Merits
11

12            Default judgments are disfavored because “[c]ases should be decided on their merits

13 whenever reasonably possible.” Eitel, 782 F.2d at 1472. However, the policy favoring decisions

14 on the merits does not weigh against entering default judgment where, as here, the Defendant’s

15 failure to appear has made a decision on the merits impossible at this juncture. Given the prejudice

16 to Plaintiff if default judgment is not granted as discussed above, and the merits of the allegations

17 contained in complaint, granting default judgment in this case would not violate the general policy

18 under the Federal Rules of Civil Procedure favoring decisions on the merits. See PepsiCo, 238 F.

19 Supp. 2d at 1177 (“Defendant’s failure to answer Plaintiffs’ Complaint makes a decision on the
20 merits impractical, if not impossible. Under Fed. R. Civ. P. 55(a), termination of a case before

21 hearing the merits is allowed whenever a defendant fails to defend an action.”).

22            Accordingly, the Court finds the policy favoring decisions on the merit does not preclude

23 entering default judgment against Defendants under these circumstances.

24            7.       The Eitel Factors Weigh in Favor of Granting Default Judgment

25            Based on the foregoing, the Court finds that the Eitel factors weigh in favor of granting

26
27   5
       The Court notes that the proofs of service indicate that the motion for default judgment and the request for entry of
     default were served via postal mail to same address as personal service of the summons and complaint was
28   effectuated. (ECF Nos. 5; 6 at 5; 8-9 at 2.)


                                                              17
         Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 18 of 25


 1 default judgment and recommends that Plaintiff’s motion for default judgment be granted. The

 2 Court now turns to the types of relief requested by Plaintiff.

 3          C.      Relief Requested

 4          In addition to injunctive relief, Plaintiff is seeking statutory damages in the amount of

 5 $4,000.00, attorneys’ fees in the amount of $3,675.00, and costs of $538.00, for a total monetary

 6 award of $8,213.00. (Compl. 8-9; Mem. 11, 15-16; Ex. 5, ECF No. 8-7 at 2.)

 7          1.      Injunctive Relief

 8          Plaintiff seeks an injunction compelling Defendants to comply with the ADA and the

 9 Unruh Civil Rights Act by providing accessible routes and parking facilities for persons with

10 disabilities at the Property and Business, and to maintain accessible facilities so they remain

11 useable for persons with disabilities. (Mem. 14-15; Compl. at 7-9.) The ADA provides that

12 “injunctive relief shall include an order to alter facilities to make such facilities readily accessible

13 to and usable by individuals with disabilities to the extent required” by the ADA. 42 U.S.C. §

14 12188(a)(2). A court may grant injunctive relief for violations of the Unruh Act under § 52.1(h).

15 Vogel, 992 F. Supp. 2d at 1015; Cal. Civ. Code § 52.1 (“An action brought pursuant to this section

16 is independent of any other action, remedy, or procedure that may be available to an aggrieved

17 individual under any other provision of law.”).           “Injunctive relief may be granted ‘when

18 architectural barriers at defendant’s establishment violate the ADA.’ ” Johnson v. Pizano, No.

19 2:17-CV-1655 TLN DB, 2019 WL 2499188, at *6 (E.D. Cal. June 17, 2019) (quoting Vogel, 992
20 F.Supp.2d at 1015).

21          Pursuant to federal and California law, Plaintiff is entitled to the removal of those

22 architectural barriers which he encountered on his visit to the facility that violated the ADA.

23 Therefore, an injunction should issue requiring Defendant to ensure there are accessible routes of

24 travel and parking facilities in compliance with the Americans with Disabilities Act Accessibility

25 Guidelines.

26          2.      Statutory Damages

27          Plaintiff seeks statutory damages in the amount of $4,000.00 as authorized by the

28 California Unruh Civil Rights Act. The Unruh Act provides for minimum statutory damages of


                                                     18
          Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 19 of 25


 1 $4,000.00 for each violation. Cal. Civ. Code § 52(a). Under the Unruh Act, statutory damages

 2 may be recovered if a violation of one or more construction related accessibility standards denied

 3 the plaintiff full and equal access to the place of public accommodation on a particular occasion.

 4 Cal. Civ. Code § 55.56(a). A plaintiff is denied full and equal access only when they personally

 5 encountered the violation on a specific occasion. Cal. Civ. Code § 55.56(b). A litigant need not

 6 prove any actual damages to recover statutory damages of $4,000.00. Molski, 481 F.3d at 731.

 7            As discussed above, Plaintiff sufficiently alleged violation of the ADA which established a

 8 violation of the Unruh Act, and thus the Court finds that Plaintiff is entitled to statutory damages in

 9 the amount of $4,000.00.6

10            3.       Attorneys’ Fees and Costs

11            Plaintiff is requesting attorney’s fees in the amount of $3,675.00 and costs in the amount of

12 $538.00. (Mem. 15-16; Manning Decl. ¶¶ 6-8; Ex. 5, ECF No. 8-7 at 2.) Pursuant to 42 U.S.C. §

13 12205, the party that prevails on a claim brought under the ADA may recover “a reasonable

14 attorney’s fee, including litigation expenses,” at the discretion of the Court. “[U]nder federal fee

15 shifting statutes the lodestar approach is the guiding light in determining a reasonable fee.”

16 Antoninetti v. Chipotle Mexican Grill, Inc., 643 F.3d 1165, 1176 (9th Cir. 2010) (internal

17 punctuation and citations omitted). The Ninth Circuit has explained the lodestar approach as

18 follows:

19            The lodestar/multiplier approach has two parts. First a court determines the lodestar
              amount by multiplying the number of hours reasonably expended on the litigation by
20            a reasonable hourly rate. The party seeking an award of fees must submit evidence
              supporting the hours worked and the rates claimed. A district court should exclude
21            from the lodestar amount hours that are not reasonably expended because they are
              excessive, redundant, or otherwise unnecessary. Second, a court may adjust the
22            lodestar upward or downward using a multiplier based on factors not subsumed in the
              initial calculation of the lodestar. The lodestar amount is presumptively the
23            reasonable fee amount, and thus a multiplier may be used to adjust the lodestar
              amount upward or downward only in rare and exceptional cases, supported by both
24            specific evidence on the record and detailed findings by the lower courts that the
              lodestar amount is unreasonably low or unreasonably high.
25
     Van Gerwin v. Guarantee Mut. Life Co., 214 F.3d 1041,1045 (9th Cir. 2000) (internal citations
26
27   6
       As the Court found above, while Plaintiff passingly referred to additional deterrence fees of $4,000 requested in
     the complaint, it does not appear Plaintiff has moved for such fees in the filed motion for default judgment, and the
28   Court recommends only awarding the base statutory fees and no additional deterrence fees.


                                                               19
         Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 20 of 25


 1 and punctuation omitted).

 2          Under the lodestar method, the court will first determine the appropriate hourly rate for the

 3 work performed, and that amount is then multiplied by the number of hours properly expended in

 4 performing the work. Antoninetti, 643 F.3d at 1176. The district court has the discretion to make

 5 adjustments to the number of hours claimed or to the lodestar, but is required to provide a clear but

 6 concise reason for the fee award. Gates v. Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992). The

 7 lodestar amount is to be determined based upon the prevailing market rate in the relevant

 8 community. Blum v. Stenson, 465 U.S. 886, 896 (1984).

 9          a.      Reasonable hourly rate

10          Counsel Joseph R. Manning, Jr. (“Manning”), has been in practice since 2002, and normal

11 billing rate for ADA related work is $450.00. (Manning Decl. ¶ 7.) Manning also proffers that

12 work completed by unnamed associates are billed at an hourly rate of $375.00, and that the

13 attorneys that billed at this rate have a minimum of five (5) years of experience. (Id.) The Court

14 notes that the billing timesheet only identifies one other timekeeper identified as David Fitzgerald.

15 (ECF No. 8-7 at 2.)

16          The lodestar amount is to be determined based upon the prevailing market rate in the

17 relevant community, Blum, 465 U.S. at 896 (1984), which in this matter is the Fresno Division of

18 the Eastern District of California. “To inform and assist the court in the exercise of its discretion,

19 the burden is on the fee applicant to produce satisfactory evidence—in addition to the attorney’s
20 own affidavits—that the requested rates are in line with those prevailing in the community for

21 similar services by lawyers of reasonably comparable skill, experience and reputation.” Blum, 465

22 U.S. at 895 n.11. Plaintiff has presented no evidence regarding the reasonableness of the fees in

23 this district other than stating that the requested billing rate for Manning is a “fair rate for attorneys

24 with similar experience and expertise in this nuanced area of law,” and that the associate rate is

25 “based on average attorneys’ fees charged in the general geographic area with similar experience.”

26 (Manning Decl. ¶ 7.) Thus, the Court relies on its own knowledge of customary legal local rates
27 and experience with the legal market in setting a reasonable hourly rate. Ingram v. Oroudjian, 647

28 F.3d 925, 926 (9th Cir. 2011).


                                                      20
        Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 21 of 25


 1          In the Fresno Division of the Eastern District of California, across a variety of types of

 2 non-ADA litigation generally, attorneys with experience of twenty or more years of experience

 3 are awarded $325.00 to $400.00 per hour, attorneys with ten to twenty years of experience are

 4 awarded $250.00 to $350.00 per hour, attorneys with five to ten years of experience are awarded

 5 $225.00 to $300.00 per hour, and less than $200.00 per hour for attorneys with less than five

 6 years of experience. See In re Taco Bell Wage & Hour Actions, 222 F.Supp.3d 813, 839 (E.D.

 7 Cal. 2016) (noting attorneys in Fresno Division with twenty or more years of experience are

 8 awarded $350.00 to $400.00 per hour, and attorneys with less than fifteen years of experience are

 9 awarded $250.00 to $350.00 per hour); Garcia v. FCA US LLC, No. 1:16-CV-0730-JLT, 2018

10 WL 1184949, at *6 (E.D. Cal. Mar. 7, 2018) (awarding $400.00 per hour to attorney with nearly

11 thirty years of experience; $300.00 per hour to attorney with nearly fifteen years of experience;

12 $250.00 per hour to attorney with ten years of experience; $225.00 per hour to attorneys

13 attorney with five years of experience; and $175.00 per hour to attorney with less than five years

14 of experience); Mike Murphy’s Enterprises, Inc. v. Fineline Indus., Inc., No. 1:18-CV-0488-

15 AWI-EPG, 2018 WL 1871412, at *3 (E.D. Cal. Apr. 19, 2018) (awarding attorney with over

16 twenty years of experience the $325.00 per hour requested, the $300.00 per hour requested by

17 attorney with nearly twenty years of experience, and attorney with seven years of experience the

18 requested $250.00 per hour); TBK Bank, SSB v. Singh, No. 1:17-CV-00868-LJO-BAM, 2018

19 WL 1064357, at *8 (E.D. Cal. Feb. 23, 2018), report and recommendation adopted, No.
20 117CV00868LJOBAM, 2018 WL 3055890 (E.D. Cal. Mar. 21, 2018) (awarding attorneys with

21 over thirty-five years of experience $400.00 per hour, attorney with twenty years of experience

22 $350.00 per hour; and attorney with ten years of experience $300.00 per hour); Roach v. Tate

23 Publ’g & Enterprises, No. 1:15-CV-00917-SAB, 2017 WL 5070264, at *10 (E.D. Cal. Nov. 3,

24 2017) (awarding attorney with sixteen years of experience $325.00 per hour in copyright action);

25 Sanchez w. Frito-Lay, Inc., No. 1:14-cv-00797-AWI-MJS, 2015 WL 4662636, at *18 (E.D. Cal.

26 Aug. 5, 2015) (in a wage and hour class action finding reasonable rate of $350.00 per hour for
27 attorneys with more than twenty years of experience and $275.00 per hour for attorney with

28 fourteen years of experience).


                                                    21
        Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 22 of 25


 1         Specifically, in the context of cases alleging violations of the ADA, courts in this district

 2 have awarded fees ranging from $250.00 to $325.00 per hour within recent years. See Cervantes

 3 v. Vargas, No. 117CV00923LJOSKO, 2018 WL 2455615, at *7 (E.D. Cal. June 1, 2018)

 4 (awarding $275.00 per hour to attorney with nine years of experience and representation in 275

 5 ADA actions); Block v. Christian, No. 1:16–cv–00650–LJO–SKO, 2017 WL 5248402, at *4

 6 (E.D. Cal. Nov. 13, 2017) (finding $325.00 per hour to be a reasonable hourly rate for an

 7 attorney with twenty-four years of experience in general litigation and twelve years working on

 8 ADA cases); Trujillo v. Lakhani, No. 117CV00056LJOSAB, 2017 WL 1831942, at *8 (E.D.

 9 Cal. May 8, 2017) (finding $300.00 per hour to be reasonable rate both for attorney with over

10 twenty-four years of experience in general litigation and twelve years with ADA actions and

11 attorney with sixteen years of experience in civil rights litigation and eight years of ADA

12 experience); Block v. Starbucks Corp., No. 115CV00991DADCKD, 2018 WL 4352906, at *7

13 (E.D. Cal. Sept. 11, 2018) (same); Trujillo v. Singh, No. 1:16–cv–01640–LJO–EPG, 2017 WL

14 1831941, at *3 (E.D. Cal. May 8, 2017) (finding $300.00 per hour to be a reasonable hourly rate

15 for an attorney with over fifteen years experience); Tarango v. City of Bakersfield, No. 1:16-CV-

16 0099-JLT, 2017 WL 5564917, at *6 (E.D. Cal. Nov. 20, 2017) (awarding $250.00 per hour to

17 attorney with less than six-years of experience but extensive experience in disability

18 discrimination, $275.00 per hour for attorney with eight years of experience, and $300.00 for

19 attorney with ten years of experience); O’Campo v. Ghoman, No. 208CV1624KJMDBPS, 2017
20 WL 3225574, at *7 (E.D. Cal. July 31, 2017) (noting various cases in Sacramento awarding

21 $300.00 per hour for attorneys with over twenty years ADA experience, and awarding $300.00

22 per hour in ADA action in Sacramento division for both an attorney with over thirty years of

23 experience, and attorney with nearly twenty years of experience); Anglin v. Barron, No.

24 117CV00974AWIJLT, 2017 WL 5713375, at *8 (E.D. Cal. Nov. 28, 2017) (awarding $300.00

25 per hour rather than the requested rate of $425.00 where counsel had nineteen years of

26 experience devoted exclusively to disability law); Johnson v. Patel, No. 217CV00573KJMCKD,
27 2017 WL 3953949, at *5 (E.D. Cal. Sept. 8, 2017) (same); Arroyo v. J.S.T. LLC, No.

28 118CV01682DADSAB, 2019 WL 4877573, at *14 (E.D. Cal. Oct. 3, 2019) (same in addition to


                                                    22
         Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 23 of 25


 1 awarding $250 per hour for attorneys with eight years of experience), report and

 2 recommendation adopted, No. 118CV01682DADSAB, 2020 WL 32322 (E.D. Cal. Jan. 2, 2020).

 3          Accordingly, the Court recommends that Plaintiff receive $300.00 per hour for the services

 4 of counsel Manning, and recommends that Plaintiff receive $250.00 per hour for the services of

 5 counsel Fitzgerald.

 6          b.       Reasonable number of hours

 7          Counsel Manning proffers he expended 3.25 hours, and the timesheet reflects the hours

 8 were expended reviewing information from the client; drafting the complaint; reviewing client

 9 correspondence regarding claims; and reviewing the motion for default judgment. (Manning Decl.

10 ¶ 7; ECF No. 8-7 at 2.) The Court finds that 3.25 hours is reasonable for counsel Manning’s work

11 on this action.

12          Manning proffers that his associate Fitzgerald expended 5.9 hours, and the timesheet

13 reflects the hours were expended examining the alleged violations of the ADA guidelines;

14 researching public records to determine ownership of the Property; preparing the materials

15 associated with the complaint; reviewing court filings; executing request for default; and drafting

16 the motion for default judgment and associated materials. (Manning Decl. ¶ 7; ECF No. 8-7 at 2.)

17 The Court finds that 5.9 hours is reasonable for counsel Fitzgerald’s work on this action.

18          c.       Reasonable Attorneys’ Fee Award

19          The Court finds that: (1) counsel Manning reasonably expended 3.25 hours in this action at

20 a reasonable rate of $300.00 per hour, for a total of $975.00; and (2) counsel Fitzgerald reasonably

21 expended 5.9 hours in this action at a reasonable rate of $250.00 per hour, for a total of $1,475.00.

22          Accordingly, the Court recommends that Plaintiff be awarded attorneys’ fees in the amount

23 of $2,450.00.

24          d.       Costs

25          Both the ADA and Unruh Act authorize the award of costs for an action. See 42 U.S.C. §

26 12205; Cal. Civ. Code § 52(a). Plaintiff seeks costs of $400.00 for filing fees, and $138.00 for
27 service expenses. (ECF No. 8-7 at 2.) The Court finds these expenses to be reasonable and

28 recommends awarding Plaintiff a total of $538.00 in costs.


                                                    23
           Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 24 of 25


 1                                                   V.

 2                            CONCLUSION AND RECOMMENDATION

 3           The Eitel factors weigh in favor of granting default judgment, and the entry of default

 4 judgment is within the discretion of the Court. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th

 5 Cir. 1980).

 6           Based upon the foregoing, the Court HEREBY RECOMMENDS that:

 7           1.     Plaintiff’s motion for default judgment be GRANTED;

 8           2.     Plaintiff be AWARDED statutory damages in the amount of $4,000.00;

 9           3.     Plaintiff be AWARDED reduced attorneys’ fees in the amount of $2,450.00;

10           4.     Plaintiff be AWARDED costs in the amount of $538.00; and

11           5.     Plaintiff be GRANTED an injunction requiring Defendants to provide disability

12                  access by removing architectural barriers, providing accessible routes of travel, and

13                  compliant parking facilities, at 770 North Porter Road, Porterville, California,

14                  93257, in accordance with the Americans with Disabilities Act and the Americans

15                  with Disabilities Act Accessibility Guidelines (ADAAG).

16           This findings and recommendations is submitted to the district judge assigned to this

17 action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within fourteen

18 (14) days of service of this recommendation, any party may file written objections to this findings

19 and recommendations with the Court and serve a copy on all parties. Such a document should be
20 captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The district judge

21 will review the magistrate judge’s findings and recommendations pursuant to 28 U.S.C. §

22 636(b)(1)(C). The parties are advised that failure to file objections within the specified time may

23 result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

24 (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

25 / / /

26 / / /
27 / / /

28 / / /


                                                    24
        Case 1:21-cv-00538-NONE-SAB Document 12 Filed 07/26/21 Page 25 of 25


 1          Further, Plaintiff is HEREBY ORDERED to serve a copy of this findings and

 2 recommendations on Defendant within three (3) days of entry.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     July 26, 2021
                                                   UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                25
